Ibsbey, J.
The plaintiff represents that he entered into a contract, with the city of New Orleans, for the constructing of a brick sidewalk, etc., on Galvez street, between Onzegaand Abadie streets, with privilege; and that he was, by the said act, subrogated to all the rights of the city to sue and seize the property fronting on said street, in case of nonpayment of any or all the bills for said sidewalk.
He further represents, that, on the completion of the said work, he received from the City Surveyor a bill, duly comptrolled, dated New Orleans, April 18, 1861, for paving the sidewalk of the street in front of the property belonging to Julien Maury (the defendant described in the petition), amounting to six hundred and seventy-nine dollars and twenty-two cents.
The answer traverses the allegations in plaintiff’s petition, and sets up a special defence, in support of which no proof is found in the record.
The plaintiff having made out a prima facie case, which the defendant has not attempted to impugn.
It is therefore ordered, adjudged and decreed, that the judgment of the lower Court be affirmed; the appellants to pay the costs of appeal.